In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-18-00141-CV

KENNETH LYONS, Appellant                    §    On Appeal from the 158th District Court

                                            §    of Denton County (15-05355-158)
V.
                                            §    December 13, 2018
DENTON INDEPENDENT SCHOOL                   §    Opinion by Justice Kerr
DISTRICT, Appellee

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. We affirm the trial court’s judgment.

      We tax appellate costs against Appellant Kenneth Lyons.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Elizabeth Kerr__________________
                                          Justice Elizabeth Kerr